DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

2.	Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dolgin et al. US 2018/0167145.
Regarding claims 1 and 13, Dolgin et al. discloses in Fig. 1, a method/apparatus of an optical transmitter 100 configured to produce a low-photon-density modulated optical signal, the optical transmitter comprising: 
an input configured to receive a data payload 102 including a plurality of symbols each having a constant symbol duration;  

a dilation module 106 configured to apply a spreading code to the data payload to spread each of the plurality of symbols in time to expand the symbol duration by a dilation factor and produce a corresponding plurality of time-dilated symbols, the plurality of time-dilated symbols having a lower photon density than the plurality of symbols (paragraph 0035);  
a mapping module 108 configured to map the plurality of time-dilated symbols to a modulation scheme (paragraph 0035);   and 
a modulator 114 configured to modulate the optical carrier waveform with the plurality of time-dilated symbols according to the modulation scheme to produce the low-photon-density modulated optical signal encoded with the plurality of time-dilated symbols corresponding to the data payload (paragraph 0036). 
Regarding claim 2, Dolgin discloses wherein the optical source is a laser 112 (see Fig. 1). 
 	Regarding claim 3, Dolgin discloses wherein the modulator is an electro-optic modulator (paragraph 0036).
 	Regarding claim 4, Dolgin discloses wherein the modulator includes the optical source (paragraph 0036).
 	Regarding claims 5 and 14, Dolgin discloses wherein the modulation scheme is an intensity modulation scheme (paragraph 0036).
 	Regarding claims 6 and 15, Dolgin discloses wherein the modulation scheme is a phase modulation scheme (paragraph 0035).

 	Regarding claim 8, Dolgin discloses a pulse-shaping filter 110 coupled to the mapping module and to the modulator, and configured to receive the plurality of time-dilated symbols output from the mapping module and to control the modulator to impose the modulation scheme on the optical carrier waveform to generate the low-photon-density modulated optical signal. 
 	Regarding claim 9, Dolgin discloses an optical assembly configured to output the low-photon-density modulated optical signal (Fig. 1; paragraph 0033).
 	Regarding claims 10 and 17, Dolgin discloses wherein the optical assembly includes at least one mirror or lens (paragraph 0036).
 	Regarding claims 11 and 18, Dolgin discloses a forward error correction module 104 configured to implement forward error correction by adding redundancy to the data payload (paragraph 0034).
 	Regarding claims 12 and 19, Dolgin discloses wherein the forward error correction module is configured to implement the forward error correction using one of a block code and a convolution code (paragraph 0034).
 	Regarding claim 20, Dolgin discloses the modulation scheme on the optical carrier waveform to generate the low-photon-density modulated optical signal (paragraph 0036).



Conclusion
3.    The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a.    Mertz et al. U.S. Publication no. 2020/0328811.  Digital nonlinear phase compensator for legacy submarine cables
b.    Elahmadi et al. U.S. Publication no. 2006/0245765.  Method of spread pulse modulation and nonlinear time domain equalization for fiber optic communication channels
c.    Yu et al.  U.S. Publication no. 2016/0211939.   Optical communication using super-Nyquist signals

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dzung D Tran whose telephone number is (571) 272-3025. The examiner can normally be reached on 9:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, David Payne, can be reached on (571) 272-3024. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR
only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact 

DT
5/7/2020

/Dzung D Tran/
Primary Examiner, Art Unit 2637